TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00409-CV



                              Tom Elton Robertson, Sr., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
     NO. B-06-0038-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This is an appeal from an order terminating the parental rights of Tom Elton

Robertson, Sr., to his minor child. Robertson appeared in person and through counsel at a bench trial

where the court ordered Robertson’s parental rights terminated. Robertson, who was incarcerated

at the time of the hearing and transported to Tom Green County for the purposes of being present

for the hearing, filed a notice of appeal and requested a court-appointed attorney to represent him on

appeal.

               Robertson’s court-appointed appellate counsel has filed an Anders brief containing

a professional evaluation of the record and demonstrating that there are no arguable grounds to be

advanced on appeal. See Anders v. California, 386 U.S. 738, 744 (1967). The brief meets the

requirements of Anders. See Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d
641, 646-47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from
termination of parental rights). Counsel concludes that the appeal is without merit and has filed a

motion to withdraw.

               Counsel has provided Robertson with copies of the brief, the motion, and the record,

and has notified Robertson of his right to file a pro se brief. No pro se brief has been filed.

               After independently reviewing the record, we have found nothing that would arguably

support an appeal, and we agree that the appeal is frivolous and without merit. See Anders, 386 U.S.

at 741-44; Taylor, 160 S.W.3d at 646-47. We therefore affirm the district court’s order and grant

counsel’s motion to withdraw.1




                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Affirmed

Filed: January 29, 2009




       1
         We have received a letter from Robertson requesting that he be allowed to retain his non-
custodial parental rights and be appointed an attorney who is “capable” of submitting a meritorious
brief. However, our review is confined to whether Robertson has shown that the district court
committed an error warranting reversal of the judgment. See Mitchell v. Texas Dep’t of Family
& Protective Servs., No. 03-07-00348-CV, 2008 Tex. App. LEXIS 3574, at *5 (Tex. App.—Austin
May 15, 2008, no pet.) (mem. op.). To the extent that Robertson is asserting a claim of ineffective
assistance of appellate counsel, this matter is not within the scope of our review. See id.
Robertson’s letter does not show that, based on the totality of the record, the trial court committed
any reversible error in terminating his parental rights. See id.; see also Holley v. Adams, 544 S.W.2d
367, 370-372 (Tex. 1976).

                                                  2